Citation Nr: 1623576	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disability (claimed as neuropathy), to include as due to exposure to chemical and biological warfare materials.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the appeal in December 2014 and again in December 2015 for evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the delay, a remand is once again necessary prior to adjudicating this matter on the merits in order to assist the Veteran in the development of his claim.  

The Veteran contends that his current bilateral foot disability, to include neuropathy, was caused by exposure to harmful agents while serving at the Dugway Proving Ground in Utah in the 1950s.  In its December 2015 remand, the Board directed the AOJ to obtain a medical opinion evaluating this contention.  To that end, the Board identified a list of biological and chemical agents classified by Force Health Protection and Readiness, as well as a more comprehensive list provided by the Military Health System and Defense Health Agency (MHSDHA).  In response, a VA examiner provided an opinion in March 2016 which addressed only nerve agents code-named GA, GB, GD, and VX.  The examiner concluded that the Veteran's symptoms were not consistent with exposure to these nerve agents, and instead were more likely than not the result of a traumatic injury at some time in the past.  The opinion further noted that the Veteran "was present [at Dugway] in 1955, so VX is not a consideration as it was not developed [sic] until the 1960s."

Upon review, the Board finds that the March 2016 addendum opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion, it must ensure that the examination or opinion is adequate).  At the outset, the Board agrees with the Veteran's representative that the examiner's assertion that the nerve agent "VX" was first used after the Veteran's service has no basis in the record.  Moreover, the opinion failed to discuss many of the agents listed in the resources identified by the Board in its prior remand.  Specifically, the MHSDHA database indicates that, in addition to those agents discussed by the examiner, nerve agents used at Dugway include binary nerve agent precursors, mustard/Lewisite agents, tear agents, cyanides (e.g., CK), phosgene, and hallucinogens (e.g., BZ), as well as other biological agents and stimulants.  None of these substances were considered by the examiner.  Also of note, the examiner failed to discuss the Veteran's lay reports of ongoing foot symptoms since service.  In light of the above, an addendum opinion is warranted prior to adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the Veteran's claims file to a different examiner than the examiner who completed the March 2016 addendum for another addendum opinion regarding the nature and likely etiology of the Veteran's current bilateral foot disability, to include neuropathy.

In a detailed rationale, the examiner should address the Veteran's lay contentions, including his contention of ongoing foot symptomatology since service.  The examiner should then discuss the list of documented agents tested at Dugway Proving Ground, as provided in the official website of the Military Health System and the Defense Health Agency, at  .  Specifically, the examiner should discuss whether exposure to any of the following is associated with the Veteran's current foot symptoms:

* Nerve agents (GA (tabun), GB (sarin), GD (soman), and VX)
* Binary nerve agent precursors 
* Mustard/Lewisite agents
* Tear agents
* Cyanides (e.g., CK) 
* Phosgene 
* Hallucinogens (e.g., BZ)

In addition, the examiner should discuss whether exposure to biological agents and/or biological stimulants tested at Dugway Proving Ground is associated with the Veteran's current foot symptoms.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral foot disability was incurred in service, to include as a result of exposure to harmful substances tested at Dugway Proving Ground.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

